IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-107-CR



SHARON OCKLETREE-ADAMS,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY, 

NO. 2C90-92,775, HONORABLE JOHN BARINA, JUDGE
 



PER CURIAM
	The trial court found appellant guilty of assault.  Tex. Pen. Code Ann. § 22.01
(1989 & Supp. 1991).  The court assessed punishment at incarceration for ninety days and a $750
fine, probated.
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by advancing a contention which counsel says might arguably support the
appeal.  See also Penson v. Ohio, 488 U.S. 75 (1988);  Gainous v. State, 436 S.W.2d 137 (Tex.
Cr. App. 1969);  Jackson v. State, 485 S.W.2d 553 (Tex. Cr. App. 1972);  Currie v. State, 516
S.W.2d 684 (Tex. Cr. App. 1974);  High v. State, 573 S.W.2d 807 (Tex. Cr. App. 1978).  A
copy of counsel's brief was delivered to appellant, and appellant was advised of her right to
examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
	We have carefully reviewed the record and counsel's brief and agree that the appeal
is frivolous and without merit.  A discussion of the contention advanced in counsel's brief would
serve no beneficial purpose.
	The judgment of conviction is affirmed.

[Before Justices Powers, Jones and B. A. Smith]
Affirmed
Filed:  September 18, 1991
[Do Not Publish]